
	
		I
		112th CONGRESS
		2d Session
		H. R. 5908
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2012
			Ms. Baldwin
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the Federal Government to buy paper and paper
		  products from American sources.
	
	
		1.Short titleThis Act may be cited as the
			 Purchasing American Generates
			 Employment Act.
		2.Requirement to buy
			 paper and paper products from American sources; exceptions
			(a)RequirementExcept
			 as provided in subsections (c) through (f), funds appropriated or otherwise
			 available to a Federal department or agency may not be used for the procurement
			 of an item described in subsection (b) if the item is not grown, reprocessed,
			 reused, or produced in the United States.
			(b)Covered
			 ItemsAn item referred to in subsection (a) is any article or
			 item of paper or paper products, including any of the following:
				(1)Xerographic
			 paper.
				(2)Printer
			 paper.
				(3)Copier
			 paper.
				(4)Fax paper.
				(5)Envelopes.
				(6)Toilet
			 tissue.
				(7)Paper
			 towels.
				(8)Toilet seat
			 covers.
				(9)Facial
			 tissues.
				(10)Thermal paper.
				(11)Thermal receipt
			 paper.
				(12)Security
			 paper.
				(13)Carbonless
			 paper.
				(c)Availability
			 ExceptionSubsection (a) does not apply to the extent that the
			 head of the Federal department or agency concerned determines that satisfactory
			 quality and sufficient quantity of any such article or item described in
			 subsection (b) grown, reprocessed, reused, or produced in the United States
			 cannot be procured as and when needed at United States market prices.
			(d)Exception for
			 Certain ProcurementsSubsection (a) does not apply to the
			 following:
				(1)Procurements
			 outside the United States in support of combat operations or procurements of
			 any item listed in subsection (b) in support of contingency operations.
				(2)Procurements by
			 vessels in foreign waters.
				(e)Exception for
			 Commissaries, Exchanges, and Other Nonappropriated Fund
			 InstrumentalitiesSubsection (a) does not apply to items
			 purchased for resale purposes in commissaries, exchanges, or nonappropriated
			 fund instrumentalities operated by the Department of Defense.
			(f)Applicability to
			 Contracts and Subcontracts for Procurement of Commercial
			 ItemsThis section is applicable to contracts and subcontracts
			 for the procurement of commercial items notwithstanding section 1906 of title
			 41, United States Code.
			(g)Geographic
			 CoverageIn this section, the term United States
			 includes the possessions of the United States.
			(h)Notification
			 Required Within 7 Days After Contract Award if Certain Exceptions
			 AppliedIn the case of any
			 contract for the procurement of an item described in subsection (b), if the
			 head of the Federal department or agency concerned applies an exception set
			 forth in subsection (c) with respect to that contract, the head shall, not
			 later than 7 days after the award of the contract, post a notification that the
			 exception has been applied on the Internet site maintained by the General
			 Services Administration known as www.fbo.gov.
			(i)Federal
			 department or agency definedIn this section, the term
			 Federal department or agency has the meaning provided the term
			 Executive agency in section 105 of title 5, United States
			 Code.
			
